        Case 1:15-cv-01380-KBJ Document 75-2 Filed 07/26/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 ELBERT BROWN, et al.,

               Plaintiffs,

        v.                                               Civil Action No. 15-01380 (KBJ)

 GOVERNMENT OF THE DISTRICT OF
 COLUMBIA,

               Defendant.


                                           ORDER

       Upon consideration of defendant’s Consent Motion to Stay Litigation (Consent Motion),

and the entire record, it is this ______ day of July, 2019, ORDERED that:

       1) The Consent Motion is GRANTED; and

       2) This matter is STAYED until September 24, 2019.




                                     _____________________________________________
                                     THE HONORABLE KETANJI BROWN JACKSON
                                     Judge, United States District Court
                                            for the District of Columbia
